DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 21 January 2021. As directed by the amendment: Claim 1 has been amended, Claims 4 and 9 have been cancelled, and no claims have been added.  Thus, Claims 1-3 and 5-8 are presently pending in this application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US Publication No. 2007/0004994, previously cited) in view of Grocela (US Publication No. 2008/0021506, previously cited), further in view of Olson et al. (US Publication No. 2012/0262108, previously cited), further in view of Grevious et al. (US Publication No. 2010/0106223, previously cited).
Regarding Claims 1, 2,  and 7, Sherman discloses a device for treating medical disorders from a location external to a body of a subject (Abstract) by wirelessly powering an implant in the body of the subject (Abstract, Paragraph 0004-0006),  wherein the implant unit includes a secondary antenna for wirelessly receiving energy (16, Fig. 1, 11, Paragraph 0027, 0028),  the device comprising a primary antenna (12, 26, 46, Figs. 1, 11) configured to be located external to a subject (Paragraph 0027, 0028); a circuit (circuit elements 22, 100, 90, Fig. 11, 146, 150, 138, Fig. 12, Paragraph 0042, 0053) electrically connected to the primary antenna and associated with a plurality of selectable capacitance values (adjusting capacitance values to adjust resonant frequency, Abstract, Paragraph 0028, 0043, 0044, 0054); and at least one processor configured to determine a transmission efficiency value between the primary antenna and the secondary antenna (Paragraph 0028, 0040, 0054, 0062, determination if power transfer efficiency is at or above threshold, Paragraph 0008, 0067-0068) for each of a plurality of frequencies (frequency mismatch determination, Paragraph 0028, 0043-0044, 0054, 0056); determine a mismatch (Paragraph 0054, 0066, 0099-0101) between a first resonant frequency associated with the primary antenna and a second resonant frequency associated with the secondary antenna (matching/calibrating resonant frequencies, Paragraph 0099-0101, 016, 0108) based on the determined transmission efficiency (determination if power transfer efficiency is at or above threshold, Paragraph 0008, 0067-0068); and select a capacitance value to be included in the circuit (adjusting capacitance values to adjust resonant frequency, Abstract,  use the power supply system disclosed by Sherman to power a device to treat sleep disordered breathing as taught by Grocela, in order provide stimulation to the throat of a patient to open the airways and to permit breathing, as also taught by Grocela (Abstract).
Sherman discloses at least one processor configured to determine a transmission efficiency value between the primary antenna and the secondary antenna (Paragraph 0028, 0040, 0054, 0062, determination if power transfer efficiency is at or above threshold, Paragraph 0008, 0067-0068) for each of a plurality of frequencies (frequency mismatch determination, Paragraph 0028, 0043-0044, 0054, 0056). However, Sherman and Grocela in combination do not disclose wherein the transmission efficiency value comprises a degree of coupling, wherein the at least one processor configured to: determine a degree of coupling between the primary antenna and the secondary antenna by monitoring a signal component on the primary antenna arising as a result of coupling between the primary antenna and the secondary antenna. 
Olson et al. teaches a device for treating medical disorders from a location external to a body of a subject by wirelessly powering an implant in the body of the subject (Abstract, Paragraph 0003-0004), and wherein the implant (2, Fig. 2) includes a secondary antenna (56, Fig. 2) for wirelessly receiving energy (Paragraph 0056-0057), the device comprising a housing configured to be located external to the body (78, 70, 100, Fig. 2, Paragraph 0060, 0068), the housing including a primary antenna (76, Fig. 2) configured to be located external to the body (Paragraph 0063); configured to transmit a modulation signal (Paragraph 0062-0064, 0072, 0091) to the secondary antenna to stimulate a nerve of the subject (Paragraph 0003, 0055), a circuit (96, 82, 78, Fig. 2) electrically connected to the primary antenna (76, Fig. 2); and at least one processor (88, 75, 100, Fig. 2) electrically connected to the primary antenna (76, Fig. 2) and the circuit (96, 75, 82, Fig. 2), the at least one processor (88, 75, 100, Fig. 2) configured to determine a degree of coupling between the primary antenna and the secondary antenna by monitoring a signal component on the primary antenna (Paragraph 0062-0064, 0072, 0091) arising as a result of coupling between the primary antenna and the secondary antenna (Paragraph 0129-0135, 0038-0040). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the at least one processor in the system disclosed by Sherman and Grocela in combination to determine a degree of coupling between the primary antenna and the secondary antenna by monitoring a signal component on the primary antenna arising as a result of coupling between the primary antenna and the secondary antenna, wherein the transmission efficiency value comprises a degree of coupling, as taught by Olson et al., in order to improve the transfer of power to the implantable device by monitoring the feedback from the transmission efficiency/degree of coupling, and altering the selectable capacitance values to increase the degree of coupling to maximize power transfer, as also taught by Olson et al. (Paragraph 0028, 0043, 0044, 0054).
Sherman discloses the device further wherein the circuit includes at least one component of the circuit having an adjustable capacitance (tuning capacitor, 112, Fig. 11-12) to provide the plurality of capacitance values (adjusting capacitance values to adjust resonant frequency, Abstract, Paragraph 0028, 0043, 0044, 0054), and wherein the at least one component of the circuit includes at least one tuning capacitor (112, Figs. 11 -12), and wherein the processor is configured to adjust the capacitance value in order to change the first resonant frequency of the primary antenna to one of a plurality of resonant frequencies to match the second resonant frequency (Paragraph 0028, 0043-0044, 0054, 0056). However, Sherman, Olson et al., and Grocela in combination do not specifically disclose wherein the selectable capacitance values includes a plurality of selectable capacitors configured to be selectively included and selectively excluded from the circuit, and adjusting the capacitance value by selectively including and excluding at least one of the plurality of capacitors from the circuit, wherein the processor is further configured to selectively include or exclude at least one capacitor into or out of the circuit by controlling one or more switches, to determine an optimal capacitor combination based on a comparison of a frequency match between the first resonant frequency of the primary antenna and the second resonant frequency of the secondary antenna to a threshold frequency match value. However, Grevious et al. teaches a system comprising an external device comprising a primary antenna and an implantable device comprising a secondary antenna for energy transfer (Abstract, primary and secondary coils, Paragraph 0031, 0009, 0013), wherein the selectable capacitance values includes a plurality of selectable capacitors configured to be selectively included and selectively excluded from the circuit (Paragraph 0101-0108, capacitors 156-158, C1-C3, Fig. 5A), wherein the capacitors have adjustable capacitance (tuning capacitors, Paragraph 0101-0103),  and adjusting the capacitance value by selectively including and excluding at least one of the plurality of capacitors from the circuit (Paragraph 0101-0108, selectively including and/or adjusting capacitors to alter resonant frequency 156-158, C1-C3, Fig. 5A), wherein the processor is further configured to selectively include or exclude at least one capacitor into or out of the circuit by controlling one or more switches (switch 161, Fig. 5A, Paragraph 0104-0108), to determine an optimal capacitor combination (Paragraph 0101-0108, 0031, 0013, 0045, 0058)  based on a comparison of a frequency match (Paragraph 0045, 0058-0059, 0062, 0086, 0122, 0132, 0139, 0146-0148) between the first resonant frequency of the primary antenna and the second resonant frequency of the secondary antenna  (Paragraph 0101-0108, 0031, 0013, 0045, 0058) to a threshold frequency match value (optimal or maximum value calculations, based on transfer efficiency, impedance, and maximum voltage, Paragraph 0045, 0058-0059, 0062, 0086, 0122, 0132, 0139, 0146-0148). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use plurality of capacitors that are selectively included and selectively excluded from the circuit, and adjusting the capacitance value by selectively including and excluding at least one of the plurality of capacitors from the circuit, in order to alter the capacitance value, wherein the processor is further configured to selectively include or exclude at least one capacitor into or out of the circuit by controlling one or more switches, to determine an optimal capacitor combination based on a comparison of a frequency match between the first resonant frequency of the primary antenna and the second resonant frequency of the secondary antenna to a threshold frequency match value, as taught by Grevious et al., as the tuning capacitor in the system disclosed by Sherman, Grocela, and Olson et al., in order to very finely tune the capacitance value of the system to optimize energy transfer through resonance matching, as also taught by Grevious et al. (Abstract, Paragraph 0009, 0015, 0103, 0106-0107).
Regarding Claims 5 and 6, Sherman discloses that the device adjusts the capacitance value in order to substantially match a first and second resonant frequency (tuning capacitor to change resonant frequency, Paragraph 0028, 0043-0044, 0054, 0056) in order to maximize energy transfer efficiency (Paragraph 0028, 0043-0044, 0054, 0056, 0067-0068), and the resonant frequencies are matched to "a predetermined tolerance range” (Paragraph 0028), and Grevious et al. teaches a plurality of capacitors (Paragraph 0101-0108, capacitors 156-158, C1-C3, Fig. 5A) that are selectively included and selectively excluded from the circuit by opening and closing a switch (switch 161, Fig. 5A, Paragraph 0104-0108), for an optimal capacitor combination (Paragraph 0101-0108, 0031, 0013, 0045, 0058)  based on a comparison of a frequency match (Paragraph 0045, 0058-0059, 0062, 0086, 0122, 0132, 0139, 0146-0148) between the first resonant frequency of the primary antenna and the second resonant frequency of the secondary antenna  (Paragraph 0101-0108, 0031, 0013, 0045, 0058) to a threshold frequency match value (optimal or maximum value calculations, based on transfer efficiency, impedance, and maximum voltage, Paragraph 0045, 0058-0059, 0062, 0086, 0122, 0132, 0139, 0146-0148), as described above. However, Sherman and Grevious et al. do not disclose specifically wherein the difference between the first resonant frequency and the second resonant frequency is no more than 30% of the first resonant frequency, and wherein there is at least 50% energy transfer efficiency between the device and the implant unit. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the difference between the first resonant frequency and the second resonant frequency to be no more than 30% of the first resonant frequency, and to configured the component to ensure there is at least 50% energy transfer efficiency between the device and the implant unit, in order to maximize energy transfer efficiency, as also taught by Sherman (Paragraph 0028, 0043-0044, 0054, 0056), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman, in view of Grocela, further in view of Olson et al., further in view of Grevious et al., further in view of Moser et al. (US Publication No. 2006/0187049, previously cited).
Regarding Claim 3, Sherman discloses the device further 119Substitute Specification Clean Attorney Docket No.: 11 623&0020-01wherein the at least one component includes a tuning capacitor (112, Figs. 11-12, Paragraph 0043-0045), and wherein the at least one processor is further configured to adjust a resonant frequency associated with the primary antenna by changing the capacitance of the tuning capacitor (adjusting capacitance values to adjust resonant frequency, Abstract, Paragraph 0028, 0043, 0044, 0054), and Grevious et al. teaches a plurality of capacitors (Paragraph 0101-0108, capacitors 156-158, C1-C3, Fig. 5A) that are selectively included and selectively excluded from the circuit by opening and closing a switch (switch 161, Fig. 5A, Paragraph 0104-0108), for an optimal capacitor combination (Paragraph 0101-0108, 0031, 0013, 0045, 0058)  based on a comparison of a frequency match (Paragraph 0045, 0058-0059, 0062, 0086, 0122, 0132, 0139, 0146-0148) between the first resonant frequency of the primary antenna and the second resonant frequency of the secondary antenna  (Paragraph 0101-0108, 0031, 0013, 0045, 0058) to a threshold frequency match value (optimal or maximum value calculations, based on transfer efficiency, impedance, and maximum voltage, Paragraph 0045, 0058-0059, 0062, 0086, 0122, 0132, 0139, 0146-0148), as described above. However, neither Sherman, Grocela, nor Grevious et al. disclose wherein the tuning capacitor is at least on trimming capacitor. Moser et al. teaches a circuit for providing power including an antenna resonant circuit (Abstract), further comprising a trimming capacitor configured to adjust a resonant frequency associated with the antenna by changing the capacitance of the trimming capacitor (Paragraph 0049, 0058, 0069). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a trimming capacitor, in the device taught by Moser et al., instead of the tuning capacitor disclosed by Sherman, in order to internally adjust the capacitance and resonant frequency of the circuit during initial manufacturing or initial set up of the device. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman, in view of Grocela, further in view of Olson et al., further in view of Grevious et al., further in view of Kurs et al. (US Publication No. 2010/0164296, previously cited). 
Regarding Claim 8, Sherman, Grocela, Olson et al., and Grevious et al. disclose all of the claimed elements as described above except wherein the one or more switches include transistors or relays. Kurs et al. teaches a system for wirelessly transferring power between two devices (Abstract), comprising a control circuit configured to selectively connect to at least one of the plurality of differently sized inductive elements and resonators to alter a degree of coupling (Abstract), wherein switches, relays, and transistors are used to switch and selectively connect electrical components (Paragraph 0587-0588). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use transistors and relays as the switches, as taught by Kurs et al., in the device disclosed by Sherman, Grocela, Olson et al., and Grevious et al. in combination, in order to open and close electrical paths in the system, as also taught by Kurs et al. (Paragraph 0587, 0588). 

Response to Arguments
The previous 35 USC 112(b)/pre-AIA  rejections of Claims 1-3 and 5-8 have been withdrawn due to the Applicant’s amendments to Claim 1. 
The Applicant argues (Pages 6-7 of Response filed 21 January 2021) that none of the previously cited Sherman, Grocela, Olson et al., Grevious et al., Moser et al., or Kurs et al. disclose the newly added limitations to Claim 1 as amended, particularly “determin[ing] an optimal capacitor combination based on a comparison of a frequency match between the first resonant frequency of the primary antenna and the second resonant frequency of the secondary antenna to a threshold frequency match value”, as required by Claim 1 as amended. However, the Examiner maintains the previously cited Grevious et al. teaches this feature. As described above, the Sherman discloses the device further wherein the circuit includes at least one component of the circuit having an adjustable capacitance (tuning capacitor, 112, Fig. 11-12) to provide the plurality of capacitance values (adjusting capacitance values to adjust resonant frequency, Abstract, Paragraph 0028, 0043, 0044, 0054), and wherein the at least one component of the circuit includes at least one tuning capacitor (112, Figs. 11 -12), and wherein the processor is configured to adjust the capacitance value in order to change the first resonant frequency of the primary antenna to one of a plurality of resonant frequencies to match the second resonant frequency (Paragraph 0028, 0043-0044, 0054, 0056). However, the Examiner agrees that Sherman, Olson et al., and Grocela in combination do not specifically disclose wherein the selectable capacitance values includes a plurality of selectable capacitors configured to be selectively included and selectively excluded from the circuit, and adjusting the capacitance value by selectively including and excluding at least one of the plurality of capacitors from the circuit, wherein the processor is further configured to selectively include or exclude at least one capacitor into or out of the circuit by controlling one or more switches, to determine an optimal capacitor combination based on a comparison of a frequency match between the first resonant frequency of the primary antenna and the second resonant frequency of the secondary antenna to a threshold frequency match value. 
However, Grevious et al. teaches a system comprising an external device comprising a primary antenna and an implantable device comprising a secondary antenna for energy transfer (Abstract, primary and secondary coils, Paragraph 0031, 0009, 0013), wherein the selectable capacitance values includes a plurality of selectable capacitors configured to be selectively included and selectively excluded from the circuit (Paragraph 0101-0108, capacitors 156-158, C1-C3, Fig. 5A), wherein the capacitors have adjustable capacitance (tuning capacitors, Paragraph 0101-0103),  and adjusting the capacitance value by selectively including and excluding at least one of the plurality of capacitors from the circuit (Paragraph 0101-0108, selectively including and/or adjusting capacitors to alter resonant frequency 156-158, C1-C3, Fig. 5A), wherein the processor is further configured to selectively include or exclude at least one capacitor into or out of the circuit by controlling one or more switches (switch 161, Fig. 5A, Paragraph 0104-0108), to determine an optimal capacitor combination (Paragraph 0101-0108, 0031, 0013, 0045, 0058)  based on a comparison of a frequency match (Paragraph 0045, 0058-0059, 0062, 0086, 0122, 0132, 0139, 0146-0148) between the first resonant frequency of the primary antenna and the second resonant frequency of the secondary antenna  (Paragraph 0101-0108, 0031, 0013, 0045, 0058) to a threshold frequency match value (optimal or maximum value calculations, based on transfer efficiency, impedance, and maximum voltage, Paragraph 0045, 0058-0059, 0062, 0086, 0122, 0132, 0139, 0146-0148). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use plurality of capacitors that are selectively included and selectively excluded from the circuit, and adjusting the capacitance value by selectively including and excluding at least one of the plurality of capacitors from the circuit, in order to alter the capacitance value, wherein the processor is further configured to selectively include or exclude at least one capacitor into or out of the circuit by controlling one or more switches, to determine an optimal capacitor combination based on a comparison of a frequency match between the first resonant frequency of the primary antenna and the second resonant frequency of the secondary antenna to a threshold frequency match value, as taught by Grevious et al., as the tuning capacitor in the system disclosed by Sherman, Grocela, and Olson et al., in order to very finely tune the capacitance value of the system to optimize energy transfer through resonance matching, as also taught by Grevious et al. (Abstract, Paragraph 0009, 0015, 0103, 0106-0107). Therefore, the Examiner maintains that Grevious et al. teaches wherein the processor is further configured to selectively include or exclude at least one capacitor into or out of the circuit by controlling one or more switches, to determine an optimal capacitor combination based on a comparison of a frequency match between the first resonant frequency of the primary antenna and the second resonant frequency of the secondary antenna to a threshold frequency match value, as required by Claim 1 as amended. 
No additional arguments were made with respect to the previously cited Sherman, Grocela, Olson et al., Moser et al., or Kurs et al. references, nor with respect to the previous 35 USC 103 rejections of Claims 2-3 and 5-8. Therefore, Claims 1-3 and 5-8 are rejected as described in detail above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792